         Case 1:21-cr-00249-SHS Document 72 Filed 08/17/21 Page 1 of 1




                                  LAW OFFICES
                              DAVID S. GREENFIELD
                        100 LAFAYETTE STREET· SUITE 502
                               NEW YORK, N.Y. 10013
                                  (212) 481 ·9350
                             TELECOPIER (212) 571 ·5507

                                                     MEMO ENDORSED


                                                    August 17, 2021

Ho n . Sidney H. Stein
United States District Judge
So uthern District of New York
500 Pearl Street
New York, New York 10007

                   Re:    Onit_erl St.at.es v.   Ken Alexander
                          21 Cr. 249 (SHS)

Dear Judge Stein:

      I am CJA appointed counsel for Ken Alexander in the above
referenced matter. Mr. Alexander was indicted on August 4, 2021
along with Jamel Thomas and o t hers on conspiracy to traffic in
firearms.

      Mr. Alexander requests that he be permitted to join in Mr.
Th omas' consent motion filed on August 11, 2021 (ECF Doc. No. 61)
to inspect the grand jury records and to stay any deadline as the
same facts that apply to Mr. Thomas equally apply to Mr.
Al exander and his co-defendants.

     If your Honor requires any further information, please do
not hesitate t o contact my office.                     •




Request granted.

Dated: New York, New York
      August 17, 2021
                                                 soo~ lliif_
                                                    Sidnep H. Stein, U.S.D.J.
